 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   WAN TING LONG, et al.,                              Case No. 1:19 -cv-00898-DAD-SAB

12                  Plaintiffs,                          ORDER REQUIRING PLAINTIFFS TO
                                                         FILE NOTICE OF STATUS OF SERVICE
13           v.
                                                         FOURTEEN DAY DEADLINE
14   ERIC McAFEE, et al.,

15                  Defendants.

16

17          On July 1, 2019, Wang Ting Long and Xuejun Makhsous (“Plaintiffs”) filed this action

18 alleging violations of the Federal Securities Act and California law.           On July 2, 2019,

19 summonses and an order setting the mandatory scheduling conference were issued.
20          The July 2, 2019 order setting the mandatory scheduling conference informed Plaintiffs

21 that they were to “diligently pursue service of the summons and complaint” and “promptly file

22 proofs of the service.” (ECF No. 5 at 1.) Plaintiff was referred to Rule 4 of the Federal Rules of

23 Civil Procedure regarding the requirement of timely service of the complaint. (Id. at 1-2.)

24 Further, Plaintiffs were advised that “[f]ailure to timely serve the summons and complaint may

25 result in the imposition of sanctions, including dismissal of unserved defendants.” (Id. at 2.)

26          Rule 4(m) of the Federal Rules of Civil Procedure addresses the time requirements for

27 service of the complaint in civil cases. Rule 4(m) provides:

28 / / /


                                                     1
 1          If a defendant is not served within 90 days after the complaint is filed, the court--
            on motion or on its own after notice to the plaintiff--must dismiss the action
 2          without prejudice against that defendant or order that service be made within a
            specified time. But if the plaintiff shows good cause for the failure, the court must
 3          extend the time for service for an appropriate period.

 4          Here, Plaintiffs have not filed a proof of service showing that the defendants have been

 5 served as required by Rule 4(m) nor has any defendant appeared in this action.

 6          Accordingly, Plaintiffs are HEREBY ORDERED to file a notice informing the Court of

 7 the status of service upon the defendants in this action within fourteen (14) days of the date of

 8 entry of this order. Plaintiffs are advised that failure to comply with this order may result in the

 9 recommendation that this action be dismissed for failure to serve in compliance with Rule 4(m)

10 and failure to comply with an order.

11
     IT IS SO ORDERED.
12

13 Dated:     September 24, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
